287 F.2d 564
Elizabeth Ann THOMPSON, Administratrix of the Estate of William R. Thompson, Plaintiff-Appellant,v.LIQUID TRANSPORT CORPORATION andJimmie L. Moore, Defendants-Appellees.
No. 14320.
United States Court of Appeals Sixth Circuit.
March 2, 1961.

1
Norman A. Curtis, Louisville, Ky., for appellant.


2
Ben Cooper, Louisville, Ky., Mayer, Cooper & Kiel, Louisville, Ky., on brief, for appellee.


3
Before McALLISTER and WEICK, Circuit Judges, and THORNTON, District Judge.

ORDER.

4
The above cause coming on to be heard on the record, the briefs of the parties and the argument of counsel in open court, and no error appearing in the conduct of the case, and, specifically, in the refusal of the Trial Court to grant proposed instructions to the jury on the question of the right of way at the intersection where the collision occurred, and the court being duly advised,


5
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed.